DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Examiner acknowledges that the resubmitted IDS dated 10/22/2020 resolves the previous objection. Therefore, the previous IDS objection has been withdrawn.
Drawings
The Examiner notes that the Applicant’s inclusion of Fig. 1A resolves the previous drawings objection. Therefore, the previous drawings objection has been withdrawn.
Double Patenting / Terminal Disclaimer
The terminal disclaimer filed on 10/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent 10573826 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the previous double patenting rejection has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to the claims resolves the previous rejections of claims 3, 6 and 15 under 35 USC 112(b). Therefor the previous rejections of claims 3, 6 and 15 under 35 USC 112(b) have been withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, claim 2 recites “wherein the white or near-white light emission is either a white emission or orange-white emission”. However, “the white or near-white light” lacks proper antecedent basis as claim 19 does not recite “a white or near-white light”. Appropriate change is required to resolve the antecedent basis issue. 
Regarding claim 2, claim 2 recites “wherein the white or near-white light emission is either a white emission or orange-white emission”. However claim 19, from which claim 2 depends, recites “in combination, the first emitting layer and the second emitting layer produce an overall white light emission”. Therefore, it is unclear whether the light produced is overall white (as required by claim 19) or orange-white (as is a possibly option in claim 2). Appropriate changes to the claim should be made to resolve the inconsistency. The Examiner interprets the language to be that the light produced by the combination is white or near-white. The Applicant should consider bringing this language into claim 19 to clarify the light produced by the combination. 
Regarding claim 4,
Regarding claim 4, claim 4 recites “wherein the doping concentration of the F5BsubPC…”. However claim 19, from which claim 4 depends, recites “a first organic light emitting layer consisting of an emissive and electron transporting material comprising F5BsubPC”. It is unclear how F5BsubPC can have a doping concentration when F5BsubPC is the emissive and electron transporting material which the first organic light emitting layer consists of. As the language of consists of is used when referring to the emissive and electron transporting material, the first organic light emitting layer cannot comprise any other materials other than the emissive and electron transporting material (which is singular and thus is F5BsubPC). Appropriate changes to the claim should be made to clarify what the doping concentration refers to and/or what the F5BsubPC is doped in and how F5BsubPC can be doped in any material when the first organic light emitting layer consists of an emissive and electron transporting material which is the F5BsubPC itself.  
Regarding claim 5, claim 5 recites “wherein the doping concentration of the emissive and hole transporting material emitting blue light ….”. However, “the doping concentration” lacks proper antecedent basis as a doping concentration is not recited in either of earlier in claim 5 or claims 19 and 20, from which claim 5 depends. Appropriate change is required to resolve the antecedent basis issue.
Regarding claim 5,
Regarding claim 7, claim 7 recites “ that F5BsubPC is used as an electron transporting material”. However, it is unclear whether the “an electron transporting material” is different from or the same as “the emissive and electron transporting material” recited in claim 19. Further, it is unclear how the F5BsubPC is used as an electron transporting material as being an electron transporting material is a characteristic of the F5BsubPC. Appropriate changes are required to clarify the language. The Examiner suggests the Applicant claim that the F5BsubPC operates as an electron transporting material to resolve the 112(b) issue. However, the Examiner notes that this proposed language would not overcome the 112(d) issue stated below in the rejection of claim 7 under 35 USC 112(d).  
Regarding claim 8, claim 8 recites “…that F5BsubPC is used as a hole transporting material”. However, it is unclear whether the “a hole transporting material” is different from or the same as “the emissive and electron transporting material” recited in claim 19. Further, it is unclear how the F5BsubPC is used as a hole transporting material as being a hole transporting material is a characteristic of the F5BsubPC. Appropriate changes are required to clarify the language. The Examiner suggests the Applicant claim that the F5BsubPC operates as a hole transporting material to resolve the 112(b) issue. However, the Examiner notes that this proposed language would not overcome the 112(d) issue stated below in the rejection of claim 8 under 35 USC 112(d).  
Regarding claim 9, claim 9 recites “wherein the emissive and hole transporting material emitting blue light is used as a hole transporting material”. However, it is unclear how the emissive and hole transporting material emitting blue light is used as an electron transporting material as being an electron transporting material is a characteristic of a material. Appropriate changes are required to clarify the language. The Examiner suggests the Applicant claim that the 
Regarding claim 12, claim 12 recites “where the F5BsubPC… [is] part of a host material, the host material being inert or electroactive.” However, it is unclear how the F5BsubPC can be part of a host material when claim 19, from which claim 12 depends, requires that “the first organic light emitting layer consist[s] of an emissive and electron transporting material comprising F5BsubPC. The language “consisting of” requires that the emissive and electron transporting material present in the first organic light emitting layer is the only material in the first organic light emitting layer. Therefore, an inert or electroactive host material other than the F5BsubPC would not, according to the language, be present in the first organic light emitting layer. Appropriate change is required to clarify the language and resolve the 112(b) issue.   
Regarding claim 18, claim 18 recites “a light emitting layer”. However, it is unclear whether the “a light emitting layer” of claim 18 is the same or different from the “a first organic light emitting layer” and/or “a second organic light emitting layer” recited in claim 19. Appropriate changes are required to clarify the language. The Examiner suggests that the Applicant amend the language to recite “a light emitting layer comprising the first organic light emitting layer and the second organic light emitting layer”. This would clarify that the “a light emitting layer” includes both the first and second organic light emitting layers. 
Regarding claim 18, claim 18 recites “relative amounts of the F5BsubPC and the emissive material emitting blue light tuned to produce…”. However, “the emissive material emitting blue light” lacks proper antecedent basis as claims 20 and 19 fail to recite “an emissive 
Regarding claim 18, claim 18 recites “relative amounts of the F5BsubPC and the emissive material emitting blue light tuned to produce…”. However, claim 18 is a device claim yet “tuned” is a method step. Therefore, the language is indefinite as to what is being claimed. Appropriate correction is required. The Examiner suggests the Applicant amend the claim language to delete the word tuned. This would maintain the Applicant’s scope of the claim where a relative amount of F5BsubPC and the emissive material produces a warm, orange-tinted light while deleting any method type language.
Regarding claim 18, claim 18 recites “…to produce a warm, orange-tinted light.” However, claim 18, from which claim 19 depends, requires that the organic light emitting diode device produces an overall white light emission. Therefore, it is unclear which type of light the device produces, overall white light or warm, orange-tinted light. Appropriate changes to the claim should be made to clarify the language. 
Regarding claim 19, claim 19 recites “the first light emitting layer” and “the second light emitting layer”. However, both “the first light emitting layer” and “the second light emitting layer” lacks proper antecedent basis as claim 19 does not recite “a first light emitting layer” or “a second light emitting layer”. Appropriate change is required to resolve the antecedent basis issue. As “a first organic light emitting layer” and “a second organic light emitting layer” are included earlier in claim 19, the Examiner interprets the “the first light emitting layer” and “the second light emitting layer” as being the “a first organic light emitting layer” and “a second
Claims 3, 6, 10, 11, 13-17 and 20 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claim 19.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 8, 10 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 7, claim 7 recites “wherein the F5BsubPC is used as an electron transporting material”. However, claim 19, from which claim 7 depends, already defines the F5BsubPC as being “an emissive and electron transporting material”. Thus, claim 7 stating that the F5BsubPC is used as an electron transporting material does not further limit claim 19. 
Regarding claim 8
Regarding claim 10, claim 10 recites “wherein the emissive and hole transporting material emitting blue light is used as a hole transporting material”. However, claim 19, from which claim 10 depends, already defines the material as being “an emissive and hole transporting material”. Thus, claim 10 stating that the material is used as a hole transport does not further limit claim 19. 
Regarding claim 17, claim 17 recites “a substrate coated with indium tin oxide or another conductive oxide”. However, claim 19, from which claim 17 depends, already includes the limitation “a substrate, coated with indium tin oxide or another transparent conductive oxide”. Thus, claim 17 does not further limit claim 19 and even broadens the scope of claim 19 as claim 17 does not require that the conductive oxide is transparent. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 10/22/2020, with respect to claim 19 have been fully considered and are persuasive.  As claim 19 was not previously rejected using art, no rejection under either of 35 USC 102 or 35 USC 102 needs to be withdrawn. As the Applicant has filed a terminal disclaimer, the double patenting rejection of claim 19 has been withdrawn as stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891